Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-20 are allowed.  Claims 1 and 16-20 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been amended to include new limitations 
	“a bottom portion having a plurality of recess portions, each of which is configured to engage an engagement portion to cause the apparatus main body to be fixed at one of a plurality of attitudes with respect to a mounting surface on which the apparatus main body is mounted”.
	Further, the claim now recites “a plurality of detection units”, instead of a detection unit, “each of which corresponding to one of the plurality of recess portions, configured to detect whether the attitude of the apparatus main body is at one of the plurality of attitudes.”

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record, including Westcott (US 2007/0188818 A1) and Yamane (US 2013/0329262 A1).


Specifically, claims 16-20 are allowable for the reasons given below.

New claim 16 requires, in addition to other limitations of claim 16, the following limitations:
the apparatus main body includes, at a top portion thereof, a displayer that displays content related to apparatus operation, and
the controller, when the apparatus main body is in the first attitude, sets a display on the displayer to a first orientation in which the display is read, in plan view of the apparatus main body, with downstream down and upstream up in the discharge direction, and, when the apparatus main body is in the third attitude, sets the display on the displayer to a second orientation rotated clockwise or counterclockwise 90° from the first orientation.

The above limitations in combination with other limitations of claim 16 are not taught by the prior art of record.
	Claims 2-15 depend on claim 1, directly or indirectly.

New claim 17 requires that the controller, when the detection unit does not detect the attitude of the apparatus main body, issues an alert and stops a transport operation 

New claim 18 requires that the controller stops a transport operation based on the detection result of the detection unit (that detects the attitude) when the switcher is switched during medium transport in the apparatus main body.  This feature in combination with other limitations of claim 18 is not taught by the prior art of record.

New claim 19 requires an operation restrictor configured to, under control of the controller, switch between a restricting state in which operation of the switcher is restricted and a permitting state in which operation of the switcher is permitted, wherein the controller puts the operation restrictor in the restricting state during medium transport in the apparatus main body.  This feature in combination with other limitations of claim 19 is not taught by the prior art of record.

New claim 20 requires that the apparatus main body includes
a lower unit forming a lower portion of the apparatus main body, and an upper unit configured to, by pivoting with respect to a pivot shaft provided on a discharge unit side, switch between a closed state in which the upper unit covers the lower unit and an open state in which the lower unit is exposed, wherein the apparatus main body in the second attitude is configured such that the discharge unit faces downward, and 
a pivot restrictor configured to, under control of the controller, switch between a pivot restricting state in which pivoting of the upper unit from the closed state to the 
	The above limitations of claim 20 in combination with other limitations of claim 20 are not taught by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	For publication purpose, claims 1-20 will be renumbered as claims 1-3, 6, 4, 5, and 7-20, respectively.

Pertinent Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Harris et al. (US 2019/0135000 A1), “Pivot mechanism for a printer and a printer with a pivoting printer housing”
	Wakaura (US 2011/0228350 A1), inclined positions of image reading apparatus (Figs. 15-19)


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674